HON. JAMES P. MELTON Commissioner, Department of Motor Vehicles
This is in reply to your request for an opinion as to whether a dealer's license pursuant to Vehicle and Traffic Law, § 415, may be issued to an Indian otherwise qualified, who will establish his motor vehicle dealership on land which is part of the Onondaga Indian Reservation.
You have informed me that a member of the Onondaga tribe has applied for a dealer's license and intends to operate his dealership on the reservation.
The purpose of registration of dealers is to supervise the sale of motor vehicles for use within the State of New York and is for the protection of the health and welfare of New York State residents.
The registration certificate issued to a dealer is a personal privilege which authorizes him to engage in the business of selling or dealing in motor vehicles, motorcycles and trailers. It is a valuable property right to the person receiving such a registration certificate because it entitles him along other things to one or more dealer's plates which permit the operation of motor vehicles, motorcycles and trailers in accordance with the limitations set forth in Vehicle and Traffic Law, § 415, without separately registering the vehicles. There is no reason why a person should be denied the opportunity of getting such a license merely because he is an Indian who operates his dealership on an Indian reservation.
The issuance of such a registration is not barred because of the Federal Government's right to regulate commerce with the Indians. This is especially so since the Federal Government has made no regulations with respect to the right to issue to Indians registrations to operate a dealership for the sale of motor vehicles, motorcycles and trailers on reservations.
It follows, therefore, that a license to operate a dealership for the sale of motor vehicles, motorcycles and trailers may be issued to an Indian whose showroom will be located within the bounds of an Indian reservation.